NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

VICTORIA COLLINS,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-2814
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for Polk
County; Jalal Harb, Judge.

Anthony W. Surber, Mulberry, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, MORRIS, and ATKINSON, JJ., Concur.